*302This was an action for the recovery of forty-one per cent, ad valorem duty, paid on seventy dozen worsted shawls, imported by the plaintiffs from Bremen, which they had paid to the collector, with protest against their being classed as woolen goods, or goods of which wool is a component part, but that they were free of duty. [4 Stat. 583.] Several gentlemen, conversant with the article, were examined, who stated that the goods in question were composed entirely of worsted yam, which differed from what is termed “woolen yam,” it being spun from only the longest fibres of wool, which is separated by hackling and combing, while yam is spun from carded wool, without such separation. It was also shown, that, as these goods had been imported in separate shawls, they did not come under the denomination of worsted stuff goods, which they would be called had they been imported in pieces of thirty or forty yards, when they would be admitted free of duty The plaintiffs prayed the court to 'instruct the jury, that, if they believed the shawls to be worsted, they should render a verdict for the plaintiffs as worsted had been decided by Judge Thompson, of New York, and the decision sustained by the supreme court, [Elliott v. Swartwout, 10 Pet. (35 U. S.) 137,] not to be liable to duty. After some remarks from the district attorney, the court so-instructed the jury, and a verdict was rendered for the plaintiffs, $550.